SWANN, Judge
(dissenting).
The option agreement and the general release involved herein were executed on December 24, 1965. They specifically released William B. MacDonald, Jr. from any obligations which he had to Tropical Park, Inc. as of that date, except for any obligations imposed upon him by virtue of the option agreement. The obligation, which resulted in the final judgment herein, was not imposed upon him by the option agreement.
I do not think parol evidence should have been admitted to vary the terms of the general release. See 13 Fla.Jur. Evidence § 383.
The general release of December 24, 1965, would not apply to the One Thousand Dollars ($1,000) paid to MacDonald by Tropical on January 1, 1966. In my opinion a judgment for Tropical Park, Inc. against the appellees for One Thousand Dollars ($1,000) should have been entered.
I respectfully dissent.